Exhibit 10.3

THIRD AMENDMENT TO LEASE

This THIRD AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
27th day of September, 2012 (the “Effective Date”), by and between KNICKERBOCKER
PROPERTIES, INC. XXXIII, a Delaware corporation (“Landlord”), and MEDIVATION,
INC., a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord and Tenant entered into that certain Office Lease dated as of
December 28, 2011 (the “Original Lease”), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord those certain premises (the “Original
Premises”) consisting of the entire rentable area (which the parties hereto
stipulate contains 57,172 rentable square feet) on the thirty-fifth (35th) and
thirty-sixth (36th) floors of that certain building located as 525 Market
Street, San Francisco, California (the “Building”).

B. Landlord and Tenant entered into that certain (i) First Amendment to Lease
dated as of December 28, 2011 (“First Amendment”), pursuant to which certain
technical modifications were made to the Original Lease and (ii) that certain
Second Amendment to Lease dated as of July 6, 2012 (“Second Amendment”),
pursuant to which certain dates and terms set forth in the Original Lease were
confirmed and ratified. The Original Lease, as modified by the First Amendment
and the Second Amendment, is referred to herein in the “Lease.”

C. Landlord has caused a non-disturbance agreement to be executed and delivered
to Tenant, which satisfies the requirements of Section 25.03 of the Original
Lease.

D. The parties desire to further amend the Lease to (i) expand the Original
Premises to include those certain premises depicted on Exhibit “A” attached
hereto, comprising the entire rentable area (which the parties hereto stipulate
contains 28,526 rentable square feet) on the thirty-eighth (38th) floor of the
Building (the “Expansion Space”), and (ii) otherwise modify the Lease, all upon
the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Capitalized Terms. All capitalized terms used herein shall have the same
meanings given such terms in the Lease unless expressly superseded by the terms
of this Amendment.

2. Tenant’s Lease of Expansion Space.

(a) From and after the Expansion Space Commencement Date (as defined in
Section 3 below), the Original Premises shall be expanded to include the
Expansion Space for the Expansion Space Term (as defined in Section 3 below),
and shall be leased by Tenant on the same terms and conditions set forth in the
Lease, subject to the modifications set forth in this Amendment. From and after
the Expansion Space Commencement Date, the term “Premises” as used in the Lease
shall mean the Original Premises and the Expansion Space.



--------------------------------------------------------------------------------

(b) From and after the Expansion Space Commencement Date, and for all purposes
of the Lease (as amended by this Amendment), the definition of the term
“Rentable Area of the Premises” set forth in Article 1(g) of the Original Lease
is hereby deleted and the following text is substituted in lieu thereof: “85,698
rentable square feet.”

(c) The option to extend the Term set forth in Exhibit “H” of the Original Lease
(the “Option”) shall, by virtue of this Amendment, apply to either (i) the
Original Premises and the Expansion Space (i.e., the 35th, 36th, and 38th floors
of the Building) or (ii) the Original Premises only (i.e., the 35th and the 36th
floors of the Building). It is the intent of the parties hereto that the Option
shall apply to the entirety of the 35th, 36th, and 38th floors of the Building
as a single unit, or to just the 35th and 36th floors of the Building. If Tenant
exercises the Option in accordance with the terms of such Exhibit “H,” Tenant’s
Interest Notice delivered in accordance with such Exhibit “H” shall expressly
and irrevocably elect to apply the Option to either the Original Premises only
(i.e., the 35th and 36th floors of the Building) or the entire Premises (i.e.,
the 35th, 36th, and 38th floors of the Building) (the “Option Space Election”).
If Tenant fails to expressly include the Option Space Election in the Interest
Notice, Tenant shall be irrevocably deemed to apply the Option to the entire
Premises (i.e., the 35th, 36th, and 38th floors of the Building) and not to any
lesser part thereof. All other terms and provisions of such Exhibit “H” shall
continue in full force and effect.

(d) Tenant’s acceptance of possession of the Expansion Space (whether before or
after the Expansion Space Commencement Date) shall constitute Tenant’s
acknowledgment that the Expansion Space is in good order and satisfactory
condition. For purposes of determining whether Tenant has accepted possession of
the Expansion Space, Tenant shall be deemed to have done so when Tenant first
moves any of its personnel and/or furnishings and/or equipment into the
Expansion Space, except to the extent that Tenant is explicitly authorized in
the Lease or by Landlord’s agreement in writing to do any of the foregoing
without being deemed to have accepted possession of the Expansion Space.

3. Commencement Date, Expiration Date and Term. Subject to the Abated Rent
Period (as set forth in Section 4(b) below), the term of Tenant’s lease of the
Expansion Space shall (i) commence on the earlier to occur of (x) January 1,
2013, which date shall be extended on a day-for-day basis for Landlord Delays
(as such term is defined in the Workletter Agreement attached hereto as
Exhibit “B” and made a part hereof) and (y) the date Tenant occupies the
Expansion Space or commences its business operations therefrom (the “Expansion
Space Commencement Date”), and (ii) expire on the Expiration Date set forth in
Lease Article 1(j) and as confirmed pursuant to the Second Amendment (the
“Expansion Space Expiration Date”). The period of time commencing on the
Expansion Space Commencement Date and expiring on the Expansion Space Expiration
Date shall be referred to herein as the “Expansion Space Term.” Landlord shall
deliver the Expansion Space to Tenant upon the full execution and delivery of
this Amendment by Landlord and Tenant’s delivering the LOC Amendment (as defined
in Section 8(a) below) and the first full month’s Base Rent applicable to the
Expansion Space for the Expansion Space Term. In the event the Expansion Space
Commencement Date is not the first day of a calendar month (such month in which
the Expansion Space Commencement Date occurs being referred to herein as the
“Partial Month”) the Monthly Base Rent for the Expansion Space for such Partial
Month shall be prorated as provided in the Lease. Once the Expansion Space
Commencement Date has been determined, Landlord and Tenant shall execute

 

2



--------------------------------------------------------------------------------

a written confirmation stating the actual Expansion Space Commencement Date, but
failure of the parties to execute such a writing shall have no impact on the
Expansion Space Commencement Date.

4. Base Rent.

(a) The Base Rent payable by Tenant for the Expansion Space shall be calculated
separate and apart from the Base Rent payable by Tenant for the Original
Premises. During the Expansion Space Term, the Base Rent payable by Tenant for
the Expansion Space shall be as set forth in the following schedule:

 

Months of Expansion Space Term

   Annual Base Rent      Monthly Base Rent      Annual Rental Rate per
Rentable Square Foot of the
Expansion Space  

Expansion Space Commencement Date through the last day of December 2013

   $ 1,768,612.00       $ 147,384.33       $ 62.00   

January 2014 through the last day of December 2014

   $ 1,797,138.00       $ 149,761.50       $ 63.00   

January 2015 through the last day of December 2015

   $ 1,825,664.00       $ 152,138.67       $ 64.00   

January 2016 through the last day of December 2016

   $ 1,854,190.00       $ 154,515.83       $ 65.00   

January 2017 through the last day of December 2017

   $ 1,882,716.00       $ 156,893.00       $ 66.00   

January 2018 through the last day of December 2018

   $ 1,911,242.00       $ 159,270.17       $ 67.00   

January 2019 through the last day of June 2019

     Not Applicable       $ 161,647.33       $ 68.00   

(b) Provided that there is not a continuing Event of Default beyond any
applicable notice and cure periods under the Lease, Landlord hereby agrees to
conditionally abate Tenant’s obligation to pay Monthly Base Rent (the “Abated
Rent”) for the entire Expansion Space only (and not the Original Premises) for
the first full calendar month of the Expansion Space Term (“Abated Rent
Period”). During the Abated Rent Period, Tenant shall remain responsible for the
payment of all of its other monetary obligations under the Lease and

 

3



--------------------------------------------------------------------------------

this Amendment. In the event an Event of Default shall occur beyond any
applicable notice and cure periods hereunder, the Abated Rent shall be
immediately due and payable by Tenant and shall constitute “rent” payable under
the Lease.

5. Operating Expenses and Tax Expenses.

(a) Tenant’s Percentage Share (Direct Expenses) is 5.6220% for the Original
Premises and shall, as of the Expansion Space Commencement Date, be increased by
2.8051% to an aggregate of 8.4271%. Tenant’s Percentage Share (Taxes) is 5.5402%
for the Original Premises and shall, as of the Expansion Space Commencement
Date, be increased by 2.7643% to an aggregate of 8.3045%.

(b) The Base Year used to calculate increases in Tenant’s Percentage Share
(Direct Expenses) and Tenant’s Percentage Share (Taxes) with respect to the
Expansion Space only shall be the 2013 calendar year. The Base Year used to
calculate Tenant’s Percentage Share (Direct Expenses) and Tenant’s Percentage
Share (Taxes) with respect to the Original Premises shall remain 2012. Tenant
shall pay Tenant’s Percentage Share (Direct Expanses) and Tenant’s Percentage
Share (Taxes) with respect to the Original Premises and the Expansion Space in
accordance with Lease Articles 5 and 6, respectively.

6. Condition of Expansion Space. Tenant hereby accepts the Expansion Space in
its current “AS IS” condition without any obligation on Landlord’s part to
construct or pay for any tenant improvements or refurbishment work in the
Expansion Space. Tenant shall commence promptly on and after the Expansion Space
Commencement Date to construct the Tenant Improvements (as defined in Exhibit
“B” attached hereto and made a part hereof) to the Expansion Space in accordance
with the terms of the Workletter attached hereto and made a part of hereof as
Exhibit “B.”

7. Security Deposit; First Month’s Base Rent.

(a) Landlord is currently holding a Letter of Credit with a Stated Amount equal
to $5,145,480.00. On the Expansion Space Commencement Date, Tenant shall cause
the Letter of Credit provider (currently Bank of America, N.A.) to deliver an
amendment to the Letter of Credit in form and substance reasonably satisfactory
to Landlord (“LOC Amendment”) increasing the Stated Amount by $2,881,126.00 to
the aggregate amount of $8,026,606.00. All references in the Lease to “Stated
Amount” shall mean the amount of $8,026,606.00, and all references in the Lease
to “Letter of Credit” shall be deemed to mean the Letter of Credit as amended by
the LOC Amendment.

(b) On the Expansion Space Commencement Date, Tenant shall pay to Landlord
(i) the first installment of Monthly Base Rent attributable to the Expansion
Space and (ii) the Monthly Base Rent for any Partial Month.

8. Right of First Offer. Schedule 1 to Exhibit G to the Original Lease is hereby
deleted and replaced with Schedule 1 attached hereto and made a part hereof.

9. Non-Disturbance Agreement. Landlord shall use commercially reasonable efforts
to request a non-disturbance agreement (the “NDA”) with respect to the Expansion
Space from

 

4



--------------------------------------------------------------------------------

Landlord’s first mortgage lender (“Lender”) on Lender’s standard form and at
Tenant’s sole cost and expense. Execution and delivery of the NDA is not a
condition precedent to the effectiveness of this Amendment.

10. Amendment Brokers. Each of Landlord and Tenant hereby represents and
warrants to the other that it has not had any dealings with any real estate
broker or agent in connection with the negotiation of this Amendment other than
Cushman & Wakefield of California, Inc. for Landlord and Jones Lang LaSalle for
Tenant (collectively, the “Amendment Brokers”). Each party agrees to indemnify
and defend the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation claimed by any broker or agent other than the
Amendment Brokers. Landlord agrees to compensate the Amendment Brokers in
accordance with a separate agreement.

11. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

[signatures on following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first above written.

 

  “LANDLORD”:     KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware corporation
      By:  

/s/ Steven M. Zaun

        Steven M. Zaun         Its: Vice President   “TENANT”:     MEDIVATION,
INC., a Delaware corporation       By:  

/s/ Patrick Machado

        Name:  

Patrick Machado

        Title:  

CFO & CBO

      By:  

 

        Name:  

 

        Title:  

 



--------------------------------------------------------------------------------

Schedule “1”

(to Original Lease Exhibit G)

Tenants occupying a portion of 37th floor:

Spencer Stuart (Suite 3700) — lease scheduled to expire August 31, 2013

ClearSlide, Inc. (Suite 3750) — lease scheduled to expire February 28, 2015

 

Schedule 1

1



--------------------------------------------------------------------------------

EXHIBIT “A”

THE EXPANSION SPACE

 

LOGO [g412836ex10_3pg008.jpg]

 

EXHIBIT A

1



--------------------------------------------------------------------------------

EXHIBIT “B”

WORKLETTER AGREEMENT

This Workletter Agreement (the “Workletter”) is executed simultaneously with and
is an exhibit to that certain Third Amendment to Lease (the “Amendment”), dated
as of the date hereof between KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware
corporation (“Landlord”), and MEDIVATION, INC., a Delaware corporation
(“Tenant”), pursuant to which Tenant is leasing certain expansion space more
particularly described in the Amendment (the “Expansion Space”) at 525 Market
Street, San Francisco, California (the “Building”). Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the
Amendment. In consideration of the parties entering into the Amendment and of
the mutual promises and covenants hereinafter contained, Landlord and Tenant
hereby agree as follows:

 

  1. Proposed and Final Plans.

(a) Tenant shall cause to be prepared and delivered to Landlord, for Landlord’s
approval, the following proposed preliminary space plan (“Proposed Plans”) for
all improvements Tenant desires to complete or have completed in the Expansion
Space (the “Tenant Improvements”) which shall include the design standards set
forth on Schedule “B-1”:

(i) Architectural drawings (consisting of floor construction plan, ceiling
lighting and layout, power, and telephone plan).

(ii) Mechanical drawings (consisting of HVAC, electrical (including any UPS
equipment), telephone, and plumbing). Tenant acknowledges that part of the
Tenant Improvements shall include (but shall not be limited to) the replacement
of the existing Tuttle & Bailey terminal air boxes located in the Expansion
Space with Building-standard Titus VAV boxes, and that all such Titus VAV boxes
shall comply with the Building’s Replacement VAV Box Design Criteria (August 26,
2011).

(iii) Finish schedule (consisting of wall finishes and floor finishes and
miscellaneous details, including all window treatments which shall be
Building-standard “Mecho” shades throughout the Expansion Space).

(b) All architectural drawings shall be prepared at Tenant’s sole cost and
expense (subject to Section 3, below) by a licensed architect designated by
Tenant and approved by Landlord, whom Tenant shall employ. Tenant shall deliver
one set of reproducible architectural drawings to Landlord. All mechanical
drawings shall be prepared at Tenant’s sole cost and expense by a licensed
engineer designated by Landlord, whom Tenant shall employ. Tenant shall
reimburse Landlord for all reasonable out-of-pocket costs incurred by Landlord
in reviewing the Proposed Plans and Final Plans. All costs and charges by
Landlord’s consultants shall be deducted from the Tenant Improvements Allowance
(or charged to Tenant) without mark-up on an “open book” basis (which shall not
exceed Twenty Thousand Dollars ($20,000.00)).

(c) Within ten (10) business days after Landlord’s receipt of the architectural
drawings, Landlord shall advise Tenant of any changes or additional information
required to obtain Landlord’s approval.

 

EXHIBIT B

1



--------------------------------------------------------------------------------

(d) Within ten (10) business days after receipt of mechanical drawings, Landlord
shall advise Tenant of any changes reasonably required to obtain Landlord’s
approval.

(e) If Landlord disapproves of or requests additional information regarding the
Proposed Plans, Tenant shall, within fifteen (15) days thereafter, revise the
Proposed Plans disapproved by Landlord and resubmit such plans to Landlord or
otherwise provide such additional information to Landlord. Landlord shall,
within ten (10) business days after receipt of Tenant’s revised plans, advise
Tenant of any additional changes which may be required to obtain Landlord’s
approval. If Landlord reasonably disapproves the revised plans specifying the
reason therefor, or requests further additional information, Tenant shall,
within ten (10) days of receipt of Landlord’s required changes, revise such
plans and resubmit them to Landlord or deliver to Landlord such further
information as Landlord has requested. Landlord shall, again within ten
(10) business days after receipt of Tenant’s revised plans, advise Tenant of
further changes, if any, reasonably required for Landlord’s approval. This
process shall continue until Landlord has approved Tenant’s revised Proposed
Plans. After the Proposed Plans are finally approved by Landlord, Tenant shall
submit to Landlord construction drawings prepared by Tenant’s architect (“Final
Plans”) which shall contain all plans to be bid and built from and shall include
all fully engineered mechanical, electrical, HVAC, plumbing, and fire
life/safety drawings, all based upon the Proposed Plans, and shall be compatible
with the design, construction and equipment of the Building, comply with all
Laws, be capable of logical measurement and construction, contain all such
information as may be required for the construction of the Tenant Improvements.

Landlord shall approve the Final Plans, or such portion as has from time to time
been submitted, within fifteen (15) business days after receipt of same or
designate by notice given within such time period to Tenant the specific changes
reasonably required to be made to the Working Drawings in order to correct any
Design Problem and shall return the Working Drawings to Tenant. Tenant shall
make the minimum changes necessary in order to correct any such Design Problem
and shall return the Working Drawings to Landlord, which Landlord shall approve
or disapprove within fifteen (15) business days after Landlord receives the
revised Working Drawings. This procedure shall be repeated until all of the
Working Drawings are finally approved by Landlord and written approval has been
delivered to and received by Tenant. Landlord agrees not to withhold its
approval unreasonably. Tenant shall have no obligation to remove any portion of
the Tenant Improvements at the end of the Term unless Landlord notifies Tenant,
in a writing concurrently incorporated into Landlord’s approval of the Final
Plans, that such removal will be required. As used herein, “Design Problem”
shall mean the Final Plans are deemed by Landlord in its good faith judgment to
likely (i) have an adverse effect on the structural integrity of the Building;
(ii) cause possible damage to any of the Building systems (such as HVAC, fire
life safety, plumbing, electrical, data/communication, mechanical, or security
systems); (iii) be in non-compliance with applicable codes; or (iv) have an
adverse effect on the exterior appearance of the Building.

(f) All Proposed Plans and Final Plans shall comply with all applicable
statutes, ordinances, regulations, laws, and codes and with the requirements of
Landlord’s fire insurance underwriters. Neither review nor approval by Landlord
of the Proposed Plans and resulting Final Plans shall constitute a
representation or warranty by Landlord that such plans either (i) are complete
or suitable for their intended purpose, or (ii) comply with applicable laws,
ordinances, codes, regulations, or any insurance requirements, it being
expressly agreed by

 

EXHIBIT B

2



--------------------------------------------------------------------------------

Tenant that Landlord assumes no responsibility or liability whatsoever to Tenant
or to any other person or entity for such completeness, suitability or
compliance. Tenant shall not make any changes in the Final Plans without
Landlord’s prior written approval, which shall not be unreasonably withheld or
delayed; provided that Landlord may, in the exercise of its sole and absolute
discretion, disapprove any proposed changes adversely affecting the Building’s
structure, any asbestos-containing materials, systems, equipment or the
appearance or value of the Building.

(g) [Intentionally Deleted]

(h) Within thirty (30) days after written request from Tenant, Landlord shall
reimburse Tenant an amount not to exceed $4,278.90, for Tenant’s architect to
complete a test fit/preliminary space plan for the Expansion Space, provided
that Landlord has been provided with a CAD version of Tenant’s test fit plans.

(i) Landlord has no objection to Tenant’s installing card key readers that
integrate into the Building’s security system (“Card Readers”) in the internal
stairwells connecting the floors of the Premises. Tenant is responsible for
obtaining all approvals therefore (including approvals of the San Francisco Fire
Department). Tenant may only use such stairwells for Tenant’s employees walking
between floors and only if the original Tenant is occupying the entire Premises
(that is, the Original Premises and the Expansion Space), and such use shall be
subject to Landlord’s rules and regulations established from time to time with
respect to such use. Tenant acknowledges and agrees that prior to the expiration
of the Expansion Space Term (or upon the earlier termination of the Expansion
Space Term), Tenant shall, at its sole cost and expense, remove the Card Readers
and repair any damage to the Premises and the Building caused thereby.

(j) The term “Landlord Delay” as used in this Workletter shall mean: (1) delay
in the giving of authorizations or approvals by Landlord beyond the periods set
forth in this Workletter; (2) delay attributable to the interference of
Landlord, its agents or contractors with the completion of the Tenant
Improvements; and (3) delay by Landlord in administering and paying when due the
Tenant Allowance. In no event shall Tenant’s remedies or entitlements for the
occurrence of a Landlord Delay be abated, deferred, diminished or rendered
inoperative because of a prior, concurrent, or subsequent delay resulting from
any action or inaction of Tenant. No Landlord Delay shall be deemed to have
occurred unless and until Tenant has given written notice to Landlord specifying
the action or inaction which Tenant contends constitutes a Landlord Delay. If
such action or inaction is not cured within one (1) business day after
Landlord’s receipt of such notice, then a Landlord Delay, as set forth in such
notice, shall be deemed to have occurred commencing as of the date Landlord
received such notice and continuing for the number of days the substantial
completion of the Tenant Improvements was in fact delayed as a direct result of
such action or inaction.

 

  2. Performance of the Tenant Improvements.

(a) Filing of Final Plans, Permits. Tenant, at its sole cost and expense, shall
file the Final Plans with the governmental agencies having jurisdiction over the
Tenant

 

EXHIBIT B

3



--------------------------------------------------------------------------------

Improvements. Tenant shall furnish Landlord with copies of all documents
submitted to all such governmental agencies and with the authorizations to
commence work and the permits for the Tenant Improvements issued by such
governmental agencies. Tenant shall not commence the Tenant Improvements until
the required governmental authorizations for such work are obtained and
delivered to Landlord.

(b) Landlord Approval of Contractors. No later than five (5) days following
Landlord’s approval of the Final Plans, Tenant shall enter into a contract for
construction of the Tenant Improvements with a general contractor acceptable to
Landlord (the “General Contractor”). Landlord hereby approves of Skyline
Construction as General Contractor, if selected by Tenant. The General
Contractor and Tenant’s construction contract with the General Contractor shall
be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, conditioned or delayed. In the event Landlord requires
any of Tenant’s Contractors to obtain payment or performance bonds in connection
with the installation of the Tenant Improvements, the cost of such bonds shall
be the responsibility of Landlord and shall not be deducted from the Tenant
Allowance. The General Contractor shall be responsible for all required
construction, management and supervision, including bidding by subcontractors
for the various components of the work of the Tenant Improvements. In addition,
Tenant shall only utilize for purposes of mechanical, electrical, structural,
sprinkler, fire and life safety and asbestos related activities those
contractors as specifically designated by Landlord (collectively, the “Essential
Subs”). Tenant shall submit to Landlord not less than ten (10) days prior to
commencement of construction the following information and items:

(i) The names and addresses of the other subcontractors, and sub- subcontractors
(collectively, together with the General Contractor and Essential Subs, the
“Tenant’s Contractors”) Tenant intends to employ in the construction of the
Tenant Improvements. Landlord shall have the right to approve or disapprove
Tenant’s Contractors, and Tenant shall employ, as Tenant’s Contractors, only
those persons or entities approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed (and failure to respond within ten
(10) business days following delivery of a request for approval shall be deemed
disapproval). All contractors and subcontractors engaged by or on behalf of
Tenant for the Expansion Space shall be licensed contractors, possessing good
labor relations, capable of performing quality workmanship and working in
harmony with Landlord’s contractors and subcontractors and with other
contractors and subcontractors on the job site. All work shall be coordinated
with any general construction work in the Building. Tenant agrees to give the
contractor employed by Landlord in the Building an equal opportunity to submit a
bid for the Tenant Improvements, but Tenant shall not be obligated to hire such
contractor.

(ii) The scheduled commencement date of construction, the estimated date of
completion of construction work, fixturing work, and estimated date of occupancy
of the Expansion Space by Tenant.

(iii) Itemized statement of estimated construction cost, including permits and
fees, architectural, engineering, and contracting fees.

(iv) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the

 

EXHIBIT B

4



--------------------------------------------------------------------------------

required insurance has been obtained and certified copies of policies or
certificates have been delivered to Landlord.

(c) Access to Expansion Space. Tenant, its employees, designers, contractors and
workmen shall have access to and primary use of the Expansion Space to construct
the Tenant Improvements, provided that Tenant and its employees, agents,
contractors, and suppliers only access the Expansion Space via the Building
freight elevator work in harmony and do not interfere with the performance of
other work in the Building by Landlord, Landlord’s contractors, other tenants or
occupants of the Building (whether or not the terms of their respective leases
have commenced) or their contractors. If at any time such entry shall cause, or
in Landlord’s reasonable judgment threaten to cause, such disharmony or
interference, Landlord may terminate such permission upon twenty-four
(24) hours’ written notice to Tenant, and thereupon, Tenant or its employees,
agents, contractors, and suppliers causing such disharmony or interference shall
immediately withdraw from the Expansion Space and the Building until Landlord
determines such disturbance no longer exists.

(d) Landlord’s Right to Perform. Landlord shall have the right, but not the
obligation, to perform, on behalf of and for the account of Tenant, subject to
reimbursement by Tenant, any of the Tenant Improvements which (i) Landlord
reasonably deems necessary to be done on an emergency basis, (ii) pertains to
structural components or the general Building systems, (iii) pertains to the
erection of temporary safety barricades or signs during construction,
(iv) affects any asbestos-containing materials. Except in case of emergency,
Landlord shall give prior reasonable written notice to Tenant of its intention
to perform such work.

(e) Warranties. On completion of the Tenant Improvements, Tenant shall provide
Landlord with copies of all warranties of at least one (1) year duration on all
the Tenant Improvements. At Landlord’s request, Tenant shall enforce, at
Tenant’s expense, all guarantees and warranties made and/or furnished to Tenant
with respect to the Tenant Improvements.

(f) Protection of Building. All work performed by Tenant shall be performed with
a minimum of interference with other tenants and occupants of the Building and
shall conform to the Building Rules and Regulations attached as Exhibit “B,” to
the Original Lease and those rules and regulations governing construction in the
Building as Landlord or Landlord’s Agent may impose. Tenant will take all
reasonable and customary precautionary steps to protect its facilities and the
facilities of others affected by the Tenant Improvements and to properly police
same and Landlord shall have no responsibility for any loss by theft or
otherwise. Construction equipment and materials are to be located in confined
areas and delivery and loading of equipment and materials shall be done at such
reasonable locations and at such time as Landlord shall direct so as not to
burden the operation of the Building. Landlord shall advise Tenant in advance of
any special delivery and loading dock requirements. Tenant shall at all times
keep the Expansion Space and adjacent areas free from accumulations of waste
materials or rubbish caused by its suppliers, contractors or workmen. Landlord
may require daily clean-up if required for fire prevention and life safety
reasons or applicable laws and reserves the right to do clean-up at the expense
of Tenant if Tenant fails to comply with Landlord’s cleanup requirements. At the
completion of the Tenant Improvements, Tenant’s Contractors shall forthwith
remove all rubbish and all tools, equipment and surplus materials from and about
the Expansion Space and Building. Any damage caused by Tenant’s Contractors to
any portion of

 

EXHIBIT B

5



--------------------------------------------------------------------------------

the Building or to any property of Landlord or other tenants shall be repaired
forthwith after written notice from Landlord to its condition prior to such
damage by Tenant at Tenant’s expense.

(g) Compliance by all Tenant Contractors. Tenant shall impose and enforce all
terms hereof on Tenant’s Contractors and its designers, architects and
engineers. Landlord shall have the right to order Tenant or any of Tenant’s
Contractors, designers, architects or engineers who willfully violate the
provisions of this Workletter to cease work and remove himself or itself and his
or its equipment and employees from the Building.

(h) Accidents, Notice to Landlord. Tenant’s Contractors shall assume
responsibility for the prevention of accidents to its agents and employees and
shall take all reasonable safety precautions with respect to the work to be
performed and shall comply with all reasonable safety measures initiated by the
Landlord and with all applicable laws, ordinances, rules, regulations and orders
of any public authority for the safety of persons or property. Tenant shall
advise the Tenant’s Contractors to report to Landlord any injury to any of its
agents or employees and shall furnish Landlord a copy of the accident report
filed with its insurance carrier within three (3) days of its occurrence.

(i) Required Insurance. Tenant shall cause Tenant’s Contractors to secure, pay
for, and maintain during the performance of the construction of the Tenant
Improvements, insurance in the following minimum coverages and limits of
liability:

(i) Workmen’s Compensation and Employer’s Liability Insurance as required by
law.

(ii) Commercial General Liability Insurance (including Owner’s and Contractors’
Protective Liability) in an amount not less than Two Million Dollars
($2,000,000) per occurrence, whether involving bodily injury liability (or death
resulting therefrom) or property damage liability or a combination thereof with
a minimum aggregate limit of Two Million Dollars ($2,000,000), and with umbrella
coverage with limits not less than Ten Million Dollars ($10,000,000). Such
insurance shall provide for explosion and collapse, completed operations
coverage with a two-year extension after completion of the work, and broad form
blanket contractual liability coverage and shall insure Tenant’s Contractors
against any and all claims for bodily injury, including death resulting
therefrom and damage to the property of others and arising from its operations
under the contracts whether such operations are performed by Tenant’s
Contractors, or by anyone directly or indirectly employed by any of them.

(iii) Comprehensive Automobile Liability Insurance, including the ownership,
maintenance, and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than Five Hundred Thousand Dollars ($500,000)
for each person in one accident, and One Million Dollars ($1,000,000) for
injuries sustained by two or more persons in any one accident and property
damage liability in an amount not less than One Million Dollars ($1,000,000) for
each accident. Such insurance shall insure Tenant’s Contractors against any and
all claims for bodily injury, including death resulting therefrom, and damage to
the property of others arising from its operations under the contracts, whether
such operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them.

 

EXHIBIT B

6



--------------------------------------------------------------------------------

(iv) “All-risk” builder’s risk insurance upon the entire Tenant Improvements to
the full insurance value thereof. Such insurance shall include the interest of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Tenant Improvements
and shall insure against the perils of fire and extended coverage and shall
include “all-risk” builder’s risk insurance for physical loss or damage
including, without duplication of coverage, theft, vandalism, and malicious
mischief. If portions of the Tenant Improvements are stored off the site of the
Building or in transit to such site are not covered under such “all-risk”
builder’s risk insurance, then Tenant shall effect and maintain similar property
insurance on such portions of the Tenant Improvements. Any loss insured under
such “all-risk” builder’s risk insurance is to be adjusted with Landlord and
Tenant and made payable to Landlord as trustee for the insureds, as their
interest may appear, subject to the agreement reached by such parties in
interest, or in the absence of any such agreement, then in accordance with a
final, nonappealable order of a court of competent jurisdiction. If after such
loss no other special agreement is made, the decision to replace or not replace
any such damaged Tenant Improvements shall be made in accordance with the terms
and provisions of the Amendment including, without limitation, this Workletter.
The waiver of subrogation provisions contained in Article 15 of the Original
Lease shall apply to the “all-risk” builder’s risk insurance policy to be
obtained by Tenant pursuant to this paragraph.

All policies (except the workmen’s compensation policy) shall be endorsed to
include as additional named insureds Landlord and its officers, employees, and
agents, Landlord’s contractors, Landlord’s architect, and such additional
persons as Landlord may designate. Such endorsements shall also provide that all
additional insured parties shall be given thirty (30) days’ prior written notice
of any reduction, cancellation, or nonrenewal of coverage by certified mail,
return receipt requested (except that ten (10) days’ notice shall be sufficient
in the case of cancellation for nonpayment of premium) and shall provide that
the insurance coverage afforded to the additional insured parties thereunder
shall be primary to any insurance carried independently by such additional
insured parties. Landlord shall furnish a list of names and addresses of parties
to be named as additional insureds. The insurance policies required hereunder
shall be considered as the primary insurance and shall not call into
contribution any insurance then maintained by Landlord. Additionally, where
applicable, such policy shall contain a cross-liability and severability or
interest clause.

To the fullest extent permitted by law, Tenant (and Tenant’s Contractors) and
Landlord (and its contractors) shall indemnify and hold harmless the other
party, its officers, agents and employees, from and against all claims, damages,
liabilities, losses and expenses of whatever nature, including but not limited
to reasonable attorneys’ fees, the cost of any repairs to the Expansion Space or
Building necessitated by activities of the indemnifying party’s contractors,
bodily injury to persons or damage to property of the indemnified party, its
employees, agents, invitees, licensees, or others, arising out of or resulting
from the performance of work by the indemnifying party or its contractors. The
foregoing indemnity shall be in addition to the insurance requirements set forth
above and shall not be in discharge or substitution of the same, and shall not
be limited in any way by any limitations on the amount or type of damages,
compensation or benefits payable by or for Tenant’s Contractors under Workers’
or Workmen’s Compensation Acts, Disability Benefit Acts or other Employee
Benefit Acts.

 

EXHIBIT B

7



--------------------------------------------------------------------------------

(j) Quality of Work. The Tenant Improvements shall be constructed in a
first-class workmanlike manner using only good grades of material and in
compliance with the Final Plans, all insurance requirements, applicable laws and
ordinances and rules and regulations of governmental departments or agencies and
the rules and regulations adopted by Landlord for the Building.

(k) “As-Built” Plans. Upon completion of the Tenant Improvements, Tenant shall
furnish Landlord with “as built” plans for the Expansion Space, final waivers of
lien for the Tenant Improvements, a detailed breakdown of the costs of the
Tenant Improvements (which may be in the form of an owner’s affidavit) and
evidence of payment reasonably satisfactory to Landlord, and an occupancy permit
for the Expansion Space. In addition, upon completion of the Tenant
Improvements, Tenant will provide the Building’s architect a CAD file with the
construction floor plan showing partitions, doors, door swings and sidelights
and such other information as the Building’s architect may require to allow the
Building’s architect to update and maintain the “Space Utilization Data Base.”
Tenant shall pay the Building’s architect’s fee for this service.

(1) Mechanics’ Liens. Tenant shall not permit any of the Tenant’s Contractors to
place any lien upon the Building, and if any such lien is placed upon the
Building, Tenant shall within ten (10) days of notice thereof, cause such lien
to be discharged of record, by bonding or otherwise. If Tenant shall fail to
cause any such lien to be discharged, Landlord shall have the right to have such
lien discharged and Landlord’s expense in so doing, including bond premiums,
reasonable legal fees and filing fees, shall be immediately due and payable by
Tenant.

 

  3. Payment of Costs of the Tenant Improvements.

(a) Subject to the provisions of Paragraph 3(b) below, the Tenant Improvements
(including the cost of acquiring and installing the Building Standard window
blinds to the extent not in place) shall be installed by Tenant at Tenant’s sole
cost and expense. The cost of the Tenant Improvements shall include, and Tenant
agrees to pay Landlord for, the following costs (“Landlord’s Costs”): (i) the
cost of any work performed by Landlord on behalf of Tenant and for any materials
and labor furnished on Tenant’s behalf (it being understood that Tenant and
Tenant’s Contractor are solely responsible for the installation of the Tenant
Improvements), (ii) all permit, design and engineering fees, all HVAC and
sprinkler reconfiguration costs, and all life safety costs, (iii) the cost of
any services provided to Tenant or Tenant’s Contractors including but not
limited to the cost for rubbish removal, hoisting, and utilities to the extent
not included in general conditions charges by the general contractor, and
(iv) the Supervision Fee plus Landlord’s actual out-of-pocket expenses for
review of Tenant’s Proposed Plans and Final Plans (subject to Section 1(b),
above). Landlord may render bills to Tenant monthly for Landlord’s Costs
(provided that the Supervision Fee shall be billed based on the cost of the
Tenant Improvements performed during the period in question). All bills shall be
due and payable no later than the thirtieth (30th) day after delivery of such
bills to Tenant, and Landlord may apply the Tenant Allowance against such
Landlord’s Costs. Except as provided in Section 3(b) below, the Tenant Allowance
may not be applied against any costs associated with data cabling,
telecommunication equipment installation, Tenant’s signage, or rent. The
“Supervision Fee” shall be an amount equal to three percent (3%) of the total
cost of installation and construction of the Tenant Improvements.

 

EXHIBIT B

8



--------------------------------------------------------------------------------

(b) Landlord shall provide Tenant with an allowance of up to One Million One
Hundred Forty-One Thousand Forty and No/100 Dollars ($1,141,040.00) (“Tenant
Allowance”) to be used toward payment of the costs incurred by Tenant for hard
construction costs, permits, design and engineering fees, upgrades to the shell
and core, Building mechanical, plumbing, HVAC, electrical, structural, and fire
life safety systems, and Landlord’s Costs in connection with the Tenant
Improvements. Tenant may apply up to One Hundred Forty-Two Thousand Six Hundred
Thirty and No/100 Dollars ($142,630.00) of the Tenant Allowance for Tenant’s
actual expenses for relocation/moving expenses, and data equipment and cabling
installation in the Expansion Space. If Landlord reasonably anticipates that the
Tenant Improvement costs may exceed the Tenant Allowance (such excess shall be
referred to herein as the “Over Allowance Amount”), and there is an
Over-Allowance Amount required to be paid by Tenant pursuant to this Section for
such disbursement, Landlord shall only be required to make a disbursement equal
to Landlord’s pro rata share thereof and simultaneously with each disbursement,
Tenant will pay its pro rata share thereof. For purposes hereof, Landlord’s pro
rata share for each such disbursement amount shall equal the percentage
resulting from dividing the Tenant Allowance by the total cost of the Tenant
Improvement costs (as may be revised from time to time), and Tenant’s pro rata
share for each such disbursement amount shall equal the Over-Allowance Amount
divided by such total cost of the Tenant Improvement costs. Landlord’s payment
of such amounts shall not be deemed Landlord’s approval or acceptance of the
work furnished or materials supplied as set forth in Tenant’s draw request. If
Landlord reasonably estimates that there will be an Over Allowance Amount
payable by Tenant, then Tenant shall pay Tenant’s pro rata share (as described
above) of the Over-Allowance Amount directly to the Contractor during the
construction of the Tenant Improvements as a condition precedent to Landlord’s
obligation to disburse Landlord’s pro rata share of the Tenant Allowance. The
Tenant Improvements must be completed, and Tenant must have submitted its
request for reimbursement in accordance with the terms of this Paragraph 3, no
later than September 30, 2013. If the cost of all items of the Tenant
Improvements is less than the Tenant Allowance or if Tenant has not submitted
its request for reimbursement for the entire Tenant Allowance in accordance with
this Workletter by the foregoing deadline, Tenant shall not be entitled to any
payment or credit for such excess or unused amount. Funds may be drawn against
the Tenant Allowance at any time and from time to time prior to September 30,
2013, subject to the following:

(i) Tenant may not make more than one draw in any calendar month;

(ii) With each draw request, Tenant shall submit to Landlord the following
documents:

(A) A true and correct copy of the application for payment by Tenant’s
Contractors for the Tenant Improvements completed to date, including sworn
statements evidencing the cost of the Tenant Improvements performed to date (or
in the case of subcontractors and materialmen, sworn statements for the last
preceding draw request) together with copies on all receipted bills and
invoices;

(B) Conditional or final lien waivers with respect to the Tenant Improvements
performed to date from Tenant’s Contractors and any materialmen (or in the case

 

EXHIBIT B

9



--------------------------------------------------------------------------------

of subcontractors and materialmen and except for the final disbursement of the
Tenant Allowance, unconditional lien waivers for the last preceding draw
request);

(C) Tenant’s certification to Landlord that the amounts set forth in all
contractor’s sworn statements are owed to Tenant’s Contractors for the Tenant
Improvements performed to date;

(D) The total cost of the Tenant Improvements based on the Final Plans, as such
cost may change from time to time;

(E) With the final draw request, Tenant shall submit to Landlord a certificate
from Tenant’s Architect stating that the Tenant Improvements has been completed
in accordance with the Final Plans and applicable zoning, building,
environmental and other laws and Unconditional Waiver and Release Upon Progress
Payment from the General Contractor and each of Tenant’s Contractors who have
not theretofore delivered such unconditional waiver and release.

(iii) Landlord will disburse the portion of the Tenant Allowance allocable to
each draw request to Tenant or at Tenant’s request or at Landlord’s option
directly to Tenant’s Contractors within thirty (30) days after Tenant has
submitted the required information for such draw and has otherwise complied with
the requirements hereof.

(c) Tenant shall pay for the Tenant Improvements and shall not permit the
Expansion Space, Original Premises or Building or underlying property to become
subject to any lien on account of labor, material, or services furnished to
Tenant.

(d) In the event Landlord wrongfully fails to disburse any amount of the Tenant
Allowance as required hereunder after Tenant has submitted all documents
required hereunder with respect to such disbursement request and such failure
continues for sixty (60) days after notice delivered to Landlord strictly in
accordance with the Amendment, Tenant shall have the right to (i) disburse such
unpaid amounts to the General Contractor and (ii) offset such amounts against
Base Rent next due and owing (up to an amount not to exceed 20% of the then
scheduled Base Rent amount in any month).

 

  4. Miscellaneous.

(a) Tenant agrees that, in connection with the Tenant Improvements and its use
of the Expansion Space prior to the Expansion Space Commencement Date, Tenant
shall have those duties and obligations with respect thereto that it has
pursuant to the Lease during the Term, except the obligation for payment of
rent, and further agrees that Landlord shall not be liable in any way for
injury, loss, or damage which may occur to any of the Tenant Improvements or
installations made in the Expansion Space, or to any personal property placed
therein, the same being at Tenant’s sole risk, except to the extent caused by
the gross negligence or willful misconduct of Landlord or Landlord Parties.

(b) Except as expressly set forth in the Amendment or the Lease, Landlord has no
other agreement with Tenant and Landlord has no other obligation to do any other
work or pay any amounts with respect to the Expansion Space. Any other work in
the Expansion

 

EXHIBIT B

10



--------------------------------------------------------------------------------

Space which may be permitted by Landlord pursuant to the terms and conditions of
the Amendment shall be done at Tenant’s sole cost and expense and in accordance
with the terms and conditions of the Lease.

(c) This Workletter shall not be deemed applicable to any additional space added
to the Original Premises at any time or from time to time, whether by any
options under the Amendment or otherwise, or to any portion of the Original
Premises or any additions thereto in the event of a renewal or extension of the
initial term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.

(d) The failure by Tenant to pay any monies due to Landlord pursuant to this
Workletter within five (5) business days after notice from Landlord to Tenant
shall be deemed an Event of Default under the terms of the Lease for which
Landlord shall be entitled to exercise all remedies available to Landlord for
nonpayment of Rent. All late payments shall bear interest pursuant to
Section 18.04 of the Lease.

(e) Neither Landlord’s Agent nor the partners compromising Landlord or
Landlord’s Agent, nor the shareholders (nor any of the partners comprising
same), directors, officers, or shareholders of any of the foregoing
(collectively, the “Parties”) shall be liable for the performance of Landlord’s
obligations under this Workletter. Tenant shall look solely to Landlord to
enforce Landlord’s obligations hereunder and shall not seek any damages against
any of the Parties. The liability of Landlord for Landlord’s obligations under
this Workletter shall not exceed and shall be limited to Landlord’s interest in
the Building and Tenant shall not look to the property or assets of any of the
Parties in seeking either to enforce Landlord’s obligations under this
Workletter or to satisfy a judgment for Landlord’s failure to perform such
obligations. Upon a sale of the Building by Landlord, if the buyer has assumed
Landlord’s duties, obligations and liabilities hereunder, Tenant shall look
solely to the buyer to enforce Tenant’s rights under this Workletter arising
after the date of such sale.

(f) Tenant shall be solely responsible to determine at the site all dimensions
of the Expansion Space and the Building which affect any work to be performed by
Tenant hereunder.

 

EXHIBIT B

11



--------------------------------------------------------------------------------

  LANDLORD:    

KNICKERBOCKER PROPERTIES, INC. XXXIII,

a Delaware corporation

      By:  

/s/ Steven M. Zaun

        Steven M. Zaun         Its: Vice President   TENANT:     MEDIVATION,
INC.,       a Delaware corporation       By:  

/s/ Patrick Machado

      Its:  

CFO & CBO

      By:  

 

      Its:  

 

 

EXHIBIT B

12



--------------------------------------------------------------------------------

SCHEDULE “B-1”

DESIGN STANDARDS

 

  1. HVAC

a. Outside summer: 79 degrees FDB

b. Inside summer: 74 degrees + or - 2.5 degrees FDB (shades drawn)

c. Outside winter: 38 degrees FDB

d. Inside winter: 72 degrees FDB + or - 2.5 degrees FDB (shades drawn)

e. Population Density: One occupant per 150 usable square feet. The greater of
15 cfm outside air per occupant or 0.15 cfm outside air per usable square foot
in accordance with Title 24 of the California Code of Regulations

 

  2. Electrical

a. Subject to Title 24 of the California Code of Regulations, 1.5 watts per
usable square foot connected load/lighting/power — 480/277 volts

b. Subject to Title 24 of the California Code of Regulations, 3.5 watts per
usable square foot connected load/miscellaneous power — 120/208 volts

Total of 5 watts per usable square foot connected load

 

SCHEDULE B-1

1